DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, lines 4-5, the limitation “a first lateral conductor electrically connected with one end of the first lateral conductor directly attached to one the at least two bond pads” renders the claim indefinite because it is unclear what Applicant means by a first lateral conductor being electrically connected with a portion of itself (i.e., one end of the first lateral conductor).  Moreover, it is unclear how many bond pads the first lateral conductor is directly attached to because the word “of” is missing between “one” and “the at least two bond pads.”  Applicant’s specification shows and describes a first lateral conductor 108 electrically connected to one of the at least two bond pads 104, with one end of the first lateral conductor 108 directly attached to the one of the at least two bond pads 104 (FIG. 1; Spec. ¶¶ [0016]-[0017]).  Therefore, it is suggested that Applicant change “a first lateral conductor electrically connected with one end of the first lateral conductor directly attached to one the at least two bond pads” in claim 23, lines 4-5 to “a first lateral conductor electrically connected to one of the at least two bond pads, one end of the first lateral conductor directly attached to the one of the at least two bond pads.”  For examination purposes, the limitation in question will be interpreted and examined as: a first lateral conductor electrically connected to one of the at least two bond pads, one end of the first lateral conductor directly attached to the one of the at least two bond pads.  Correction is respectfully requested.
Claims 24-27 and 31 are rejected because these claims depend from claim 23 and therefore inherit the indefiniteness of claim 23.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, 21 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2018/0233484 A1).
Regarding claim 1, Lin shows in Fig. 3 (please see Examiner’s annotations below) and related text a microelectronic device 300 ([0072], lines 1-3), comprising: 
a die 102 ([0038], line 4) including bond pads 102c ([0049], lines 8-9) extending to a terminal surface 102a ([0047], lines 3-7) of the die; 
first lateral conductors 105b (bottom portion thereof, as indicated in the Examiner’s annotated Fig. 3 below; [0057], line 2) extending along and directly contacting the terminal surface, wherein at least a portion of the first lateral conductors are electrically coupled to at least a portion of the bond pads ([0058], lines 8-13); 
conductive columns 105b (middle portion thereof, as indicated in the Examiner’s annotated Fig. 3 below), exterior to the die, on the first lateral conductors, the conductive columns extending substantially perpendicularly away from the terminal surface; and 
second lateral conductors 106 ([0059], lines 1-14), each of the second lateral conductors (indirectly) on two of the conductive columns, the second lateral conductors being located opposite from the first lateral conductors, the second lateral conductors extending laterally in a plane (topmost surface of redistribution layer (RDL) 105) substantially parallel to the terminal surface, wherein at least the second lateral conductors are non-linear from a top view of the microelectronic device (note: if the conductive bumps 106 are hemispherically shaped, as disclosed by Lin in paragraph [0059], lines 13-14, they will extend laterally in a radially symmetric manner and will appear circular rather than linear from a top view of the microelectronic device 300).

    PNG
    media_image1.png
    652
    1427
    media_image1.png
    Greyscale

Regarding claim 2, Lin discloses the first lateral conductors include copper ([0058], line 15).
Regarding claim 9, Lin discloses die attach material on at least a portion of the second lateral conductors, the die attach material being selected from the group consisting of a solder and an adhesive ([0059], lines 8-9).
Regarding claim 21, Lin discloses a first set of the first lateral conductors, the conductive columns, and the second lateral conductors provide bump bonds of the microelectronic device ([0060], lines 1-7).
Regarding claim 29, Lin shows two opposite ends of each of the first lateral conductors and the second lateral conductors do not vertically align with each other from the top view of the microelectronic device (Fig. 3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0233484 A1) in view of Alford et al. (US 6,008,102).
Regarding claim 3, Lin discloses substantially the entire claimed invention, as applied to claim 2 above.
Lin does not disclose each of the first lateral conductors includes a first conductor seed layer on the terminal surface, the first conductor seed layer including at least one metal selected from the group consisting of titanium, tungsten, chromium, and nickel.
Alford teaches in Figs. 4, 10 and related text each of the first lateral conductors 304/306/404 includes a first conductor seed layer 304/306 on the terminal surface (of IC wafer 302), the first conductor seed layer including at least one metal selected from the group consisting of titanium, tungsten, chromium, and nickel (Col. 2, lines 58-61 and Col. 3, line 37).
Lin and Alford are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the specified features of Alford because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to form each of the first lateral conductors to include a first conductor seed layer on the terminal surface, the first conductor seed layer including at least one metal selected from the group consisting of titanium, tungsten, chromium, and nickel, as taught by Alford, in order to enable copper to be deposited by an electroplating process so as to form the first lateral conductors in a time-efficient manner, and to ensure adequate adhesion between the plated copper layer and the deposition surface.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0233484 A1).
Regarding claim 4, Lin discloses substantially the entire claimed invention, as applied to claim 1 above.
Lin does not explicitly disclose the first lateral conductors have thicknesses of 3 microns to 30 microns.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to form the first lateral conductors to have thicknesses of 3 microns to 30 microns, in order to optimize the performance of the device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
	Regarding claim 5, Lin discloses substantially the entire claimed invention, as applied to claim 1 above, including the conductive columns include copper ([0058], line 15).
Lin does not explicitly disclose the conductive columns have widths, measured parallel to the terminal surface, of 25 microns to 50 microns, have lengths, also measured parallel to the terminal surface, of 25 microns to 300 microns, and have heights, measured perpendicular to the terminal surface, of 30 microns to 100 microns.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to form the conductive columns to have widths, measured parallel to the terminal surface, of 25 microns to 50 microns, to have lengths, also measured parallel to the terminal surface, of 25 microns to 300 microns, and to have heights, measured perpendicular to the terminal surface, of 30 microns to 100 microns, in order to optimize the performance of the device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 8, Lin discloses substantially the entire claimed invention, as applied to claim 1 above.
Lin does not explicitly disclose the second lateral conductors have thicknesses of 3 microns to 30 microns.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to form the second lateral conductors to have thicknesses of 3 microns to 30 microns, in order to optimize the performance of the device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0233484 A1) in view of Marty et al. (US 6,031,445).
Regarding claim 6, Lin discloses substantially the entire claimed invention, as applied to claim 1 above.
Lin does not disclose each of the conductive columns includes a column seed layer on the first lateral conductors, the column seed layer including at least one metal selected from the group consisting of titanium, chromium, and nickel.
Marty teaches in Figs. 3, 4B and related text each of the conductive columns 34 includes a column seed layer 74 on the first lateral conductors 12, the column seed layer including at least one metal selected from the group consisting of titanium, chromium, and nickel (Col. 4, lines 49-59 and Col. 7, lines 21-25 and 42-44).
Lin and Marty are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the specified features of Marty because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to form each of the conductive columns to include a column seed layer on the first lateral conductors, the column seed layer including at least one metal selected from the group consisting of titanium, chromium, and nickel, as taught by Marty, in order to facilitate the deposition of a highly conductive material (e.g., copper), and also to provide a barrier functionality to mitigate the diffusion of the highly conductive material of the columns into adjacent layer(s).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, Lin discloses substantially the entire claimed invention, as applied to claim 1 above, including the second lateral conductors include copper ([0059], line 9).
Lin does not expressly disclose each of the second lateral conductors includes a second conductor seed layer on the conductive columns, the second conductor seed layer including at least one metal selected from the group consisting of titanium, chromium, and nickel.
Marty teaches in Figs. 3, 4B and related text each of the second lateral conductors 14/16 includes a second conductor seed layer 74 on the conductive columns 34/38, the second conductor seed layer including at least one metal selected from the group consisting of titanium, chromium, and nickel (Col. 4, lines 49-67 and Col. 7, lines 21-25 and 42-44).
Lin and Marty are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the specified features of Marty because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to form each of the second lateral conductors to include a second conductor seed layer on the conductive columns, the second conductor seed layer including at least one metal selected from the group consisting of titanium, chromium, and nickel, as taught by Marty, in order to facilitate copper deposition, and also to provide a barrier functionality to mitigate the diffusion of copper into underlying layer(s) of the microelectronic device.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0233484 A1) in view of Ching et al. (US 2009/0188104 A1).
Regarding claims 10 and 12, Lin discloses substantially the entire claimed invention, as applied to claim 1 above.
Lin does not disclose a magnetic material located in an inductor, the magnetic material including an average relative magnetic permeability greater than 1, wherein a relative magnetic permeability of a vacuum is 1, wherein the inductor has a linear configuration, in which the first lateral conductors, the conductive columns, and the second lateral conductors of the inductor are arranged in a linear array.
Ching teaches in Fig. 3 and related text a magnetic material 302 located in an inductor 200, the magnetic material including an average relative magnetic permeability greater than 1, wherein a relative magnetic permeability of a vacuum is 1 ([0029]),
wherein the inductor has a linear configuration, in which the first lateral conductors 212 ([0025], line 4), the conductive columns 214 ([0026], lines 3-4), and the second lateral conductors 220 ([0028], lines 2-3) of the inductor are arranged in a linear array.
Lin and Ching are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the specified features of Ching because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to provide a magnetic material in an inductor, the magnetic material including an average relative magnetic permeability greater than 1, wherein a relative magnetic permeability of a vacuum is 1, wherein the inductor has a linear configuration, in which the first lateral conductors, the conductive columns, and the second lateral conductors of the inductor are arranged in a linear array, as taught by Ching, in order to provide an integrated inductor as a passive circuit element having an adequate quality factor (Q) (Ching: [0030]).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0233484 A1) in view of Jou et al. (US 2015/0371772 A1).
Regarding claims 10 and 13, Lin discloses substantially the entire claimed invention, as applied to claim 1 above.
Lin does not disclose a magnetic material located in an inductor, the magnetic material including an average relative magnetic permeability greater than 1, wherein a relative magnetic permeability of a vacuum is 1, wherein the inductor has a toroidal configuration, in which the first lateral conductors, the conductive columns, and the second lateral conductors of the inductor are arranged in a closed loop array.
Jou teaches in Figs. 14A, 14B and related text a magnetic material 700/702 ([0040]-[0042]) located in an inductor 100 ([0057], lines 1-6), the magnetic material including an average relative magnetic permeability greater than 1, wherein a relative magnetic permeability of a vacuum is 1, 
wherein the inductor has a toroidal configuration, in which the first lateral conductors 1400 ([0056], line 3), the conductive columns 500/506/512 ([0053], lines 5-12), and the second lateral conductors 1048 ([0049], lines 3-4) of the inductor are arranged in a closed loop array ([0032], lines 11-12).
Lin and Jou are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the specified features of Jou because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to provide a magnetic material in an inductor, the magnetic material including an average relative magnetic permeability greater than 1, wherein a relative magnetic permeability of a vacuum is 1, wherein the inductor has a toroidal configuration, in which the first lateral conductors, the conductive columns, and the second lateral conductors of the inductor are arranged in a closed loop array, as taught by Jou, in order to use the inductor for various applications, such as filters in circuits, energy storage components, reactors to depress voltage, switching current limiters, and transformers (Jou: [0002], lines 1-3).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0233484 A1) in view of Ching et al. (US 2009/0188104 A1) as applied to claim 10 above, and further in view of Ahn et al. (US 2003/0137385 A1).
Regarding claim 11, Lin in view of Ching disclose substantially the entire claimed invention, as applied to claim 10 above.
Lin in view of Ching do not disclose the magnetic material includes an encapsulation material with magnetic particles located on the die.
Ahn teaches in Figs. 1A-1C and related text the magnetic material 240 includes an encapsulation material (e.g., a polymer) with magnetic particles located on the die 110 ([0035], lines 1-7 and [0068], lines 7-11).
Lin, Ching and Ahn are analogous art because they each are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin in view of Ching with the specified features of Ahn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lin in view of Ching to form the magnetic material to include an encapsulation material with magnetic particles located on the die, as taught by Ahn, in order to advantageously select the particular magnetic material used to form the magnetic core based on the desired inductance value (Ahn: [0068], lines 11-16).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0233484 A1) in view of Oh et al. (US 2017/0373032 A1).
Regarding claim 22, Lin discloses substantially the entire claimed invention, as applied to claim 1 above.
Lin does not disclose a second set of the first lateral conductors, the conductive columns, and the second lateral conductors are electrically coupled in series to form an inductor of the microelectronic device.
Oh teaches in Fig. 10 and related text a second set of the first lateral conductors 126, the conductive columns 230, and the second lateral conductors 110 are electrically coupled in series to form an inductor of the microelectronic device 1000 ([0062], lines 1-6).
Lin and Oh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the specified features of Oh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to electrically couple a second set of the first lateral conductors, the conductive columns, and the second lateral conductors in series to form an inductor of the microelectronic device, as taught by Oh, in order to utilize the inductor for various applications, such as filters in circuits, energy storage components, reactors to depress voltage, switching current limiters, and transformers.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0233484 A1) in view of Kim (KR 20050101022 A).
Regarding claim 28, Lin discloses substantially the entire claimed invention, as applied to claim 1 above.
Lin does not disclose the first lateral conductors are non-linear from the top view of the microelectronic device.
Kim teaches in Figs. 1a, 2 and related text the first lateral conductors 12a/12b are non-linear from the top view of the microelectronic device (page 5, lines 171-172 of previously attached English machine translation).
Lin and Kim are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to form the first lateral conductors to be non-linear from the top view of the microelectronic device, as taught by Kim, in order to optimize a trade-off between: (1) undesirable capacitive coupling between adjacent turns of a same winding if said adjacent turns are arranged too close to one another; and (2) the practical need to make the inductor sufficiently compact so as to minimize the on-chip real estate occupied by the inductor, and to provide the desired inductance for the circuit design.
Moreover, it has been held that change in shape, in the absence of persuasive evidence that the particular configuration is significant, is a matter of design choice involving only ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(IV)(B).
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Lin does not teach “each of the second lateral conductors on two of the conductive columns,” as recited in claim 1, it is respectfully submitted that Lin teaches each of the second lateral conductors indirectly on two of the conductive columns.  A first element is still indirectly on a second element despite intervening element(s) being present between the first element and the second element, in accordance with the Office’s policy that claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111).  To overcome the Lin 102 rejection, it is suggested that Applicant further amend claim 1 to recite “each of the second lateral conductors directly on two of the conductive columns.”
Allowable Subject Matter
Claims 23-27 and 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not teach or suggest “the first lateral conductor and the second lateral conductor are non-linear from a top view of the microelectronic device” in combination with other limitations as recited in claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811